COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 Steve Mossman, in his official capacity as       '
 Denton County Tax Assessor-Collector,                            No. 08-13-00245-CV
                                                  '
                              Appellant,                            Appeal from the
                                                  '
 v.                                                                431st District Court
                                                  '
 Banatex LLC,                                                   of Denton County, Texas
                                                  '
                             Appellee.            '              (TC# 2012-71334-431)


                                            ORDER

         It is the ORDER of this Court that the brief of the Appellant, Steve Mossman, in his official
capacity as Denton County Tax Assessor-Collector, received in the Clerk’s Office on September
16, 2013, not be filed because it fails to comply with the Rules of Appellate Procedure. The brief
does not: (1) give a complete list of all of the parties and the names and addresses of all trial and
appellate counsel, TEX.R.APP.P. 38.1(a); (2) include a table of contents with references to the
pages of the brief, TEX.R.APP.P. 38.1(b); and (3) include an index of authorities arranged
alphabetically and indicating the pages of the brief where the authorities are cited, TEX.R.APP.P.
38.1(c). Further, the statement of facts section of the brief must include citations to the record
(not the appendix attached to the brief). TEX.R.APP.P. 38.1(g). The brief also does not include
a certificate of compliance stating the number of words in the document. TEX.R.APP.P. 9.1(i)(3).
Therefore, the above mentioned brief is being returned and a corrected brief shall be prepared and
filed with this Court on or before October 7, 2013.

       IT IS SO ORDERED this 17th day of September, 2013.



                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.